MONROE, J.
Plaintiff alleges that he was employed to manage a cardroom, maintained in the rear of defendant’s barroom in Shreveport, and to supervise and wait on games of poker played there, furnish the players with cards, chips, etc., and see that they paid for the use of the conveniences so furnished, and that he was to get one-half the net profits in lieu of salary; that his employment was by the year, but that he was discharged without cause at the end of 10 weeks, and is entitled to recover $5,216.40 as the amount that he would have made during the remainder of the year. The suit was dismissed upon an exception of “no cause of action,” and, we think, properly dismissed. The object of the contract was the maintenance of an establishment for the indulgence of a vice, denounced as such by the Constitution of the state. The contract was, therefore, morally impossible, and void, and no damages can be recovered for its nonfulfillment. Civ. Code, arts. 1891, 1892, 1893, 1895. The fact that plaintiff was not obliged by his agreement to participate in the games may have been to his advantage in some respects, but it does not improve his standing in court. Cummings v. Saux, 30 La. Ann. 207; Armstrong v. Toler, 11 Wheat. (U. S.) 258, 6 L. Ed. 468.
Judgment affirmed.